Exhibit 10.1

 

EXECUTION COPY

FIFTH AMENDMENT AND WAIVER, dated as November 16, 2006 (“Amendment”), to CREDIT
AND SECURITY AGREEMENT, dated as of June 29, 2004 (as amended from time to time,
the “Credit Agreement”), among INFOTECH USA, INC., a New Jersey corporation, as
borrower (the “Borrower”), INFOTECH USA, INC., a Delaware corporation, and
INFORMATION TECHNOLOGY SERVICES, INC., a New York corporation, as guarantors
(together with the Borrower, the “Obligors”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, acting through its Wells Fargo Business Credit operating division
(the “Lender”). Terms which are capitalized in this Amendment and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement.

WHEREAS, the Obligors have requested that the Lender waive as Events of Default
violations of two of the financial covenants contained in the Credit Agreement,
and modify certain terms of the Credit Agreement, and the Lender has agreed to
the foregoing request, on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Obligors and the Lender hereby agree as follows:

Section One. Amendments. Effective as of the date hereof, upon satisfaction of
the conditions precedent set forth in Section Five hereof, the Credit Agreement
is hereby amended as follows:

(a)           Section 1.1 Definitions. The definitions of the terms “Adjusted
Book Net Worth Amount” and “Original Maturity Date” set forth in Section 1.1 of
the Credit Agreement is deleted in its entirety and the following substituted in
lieu thereof, respectively:

“Adjusted Book Net Worth Amount” means, with respect to any fiscal quarter of
the Obligors, an amount equal to the sum of: (a) $1,575,000; plus (b) an amount
equal to 50% of the aggregate consolidated Net Income of the Obligors for all
fiscal years, commencing with the fiscal year ending in September 2008 and
ending with the most recently completed fiscal year prior to such fiscal
quarter, provided, that, for purposes of this definition, if the consolidated
Net Income of the Obligors for any fiscal year is a negative number, such Net
Income for such fiscal year shall be deemed equal to zero.”

“Original Maturity Date” means June 29, 2008.

(b)          Section 6.2(a). Maximum Debt to Book Net Worth Ratio. Section
6.2(a) of the Credit Agreement is deleted in its entirety and the following
substituted in lieu thereof:

“(a) Maximum Debt to Rook Net Worth Ratio. The Obligors will maintain a Debt to
Book Net Worth Ratio of not more than 2.10 to 1.00, determined as of the end of
each fiscal quarter.”

 

--------------------------------------------------------------------------------

 

(c)           Section 6.2(b) Minimum Book Net Worth. Section 6.2(b) of the
Credit Agreement is deleted in its entirety and the following substituted in
lieu thereof:

“(b) Minimum Book Net Worth. The Obligors will have a Book Net Worth of not less
than: (a) $1,900,000, as of the end of the fiscal quarter ending in December
2006; (b) $1,800,000, as of the end of the fiscal quarter ending in March 2007;
(c) $1,725,000, as of the end of the fiscal quarter ending in June 2007; (d)
$1,575,000, as of the end of the fiscal quarter ending in September 2007; and
(e) the Adjusted Book Net Worth Amount, as of the end of each fiscal quarter
ending after September 30, 2007.”

(d)          Section 6.2(c) Minimum Net Income. Section 6.2(c) of the Credit
Agreement is deleted in its entirety and the following substituted in lieu
thereof:

“(c) Minimum Net Income. As of the end of each period set forth below, the
Obligors will have achieved Net Income, on a cumulative quarterly basis, of not
worse than the amount set forth below opposite such period:

 


“Period

 

Minimum

Net Income

A

fiscal quarter ending in December 2006

 

$(220,000)

B

two (2) fiscal quarters ending in March 2007

 

$(320,000)

C

three (3) fiscal quarters ending in June 2007

 

$(400,000)

D

four (4) fiscal quarters ending in September 2007

 

$(570,000)

As of the end of each fiscal quarter ending after September 30, 2007, the
Obligors will have Net Income on a cumulative quarterly basis of not less than
eighty percent (80%) of the projected cumulative Net Income (or worse than one
hundred percent (100%) of the projected cumulative Net Loss) of the Obligors for
such period, as set forth in the projections for such period delivered to the
Lender. The Obligors’ failure to deliver projections to the Lender pursuant to
Section 6.1(d) that are acceptable to the Lender, in its sole discretion, shall
constitute an Event of Default.”

Section Two. Waivers. The Obligors have notified the Lender that: (a) the
Obligor Book Net Worth as of the end of the fiscal quarter ended in September
2006 was $2,155,000 and (b) the Obligors’ cumulative Net Income for the four
fiscal quarters ended in September 2006 was

 

2

 

--------------------------------------------------------------------------------

 

$(2,142,000). The failure of the Obligors to have: (a) Book Net Worth as of the
end of the fiscal quarter ended in September 2006 of not less than $3,200,000,
in violation of Section 6.2(b) of the Credit Agreement; and (b) cumulative Net
Income for the four fiscal quarters ended in September 2006 in an amount not
worse than $(1,045,000), in violation of Section 6.2(c) of the Credit Agreement,
in each case constitutes an Event of Default under Section 7.1(b) of the Credit
Agreement. The Events of Default expressly referred to in this paragraph are
herein collectively referred to as the “Designated Defaults.”

Effective as of the date hereof, upon the satisfaction of the conditions
precedent set forth in Section Five hereof, the Lender hereby waives the
Designated Defaults as an Events of Default. Nothing herein shall constitute a
waiver by the Lender of any other Default or Event of Default, whether or not
the Lender has any knowledge thereof, nor shall anything herein be deemed a
waiver by the Lender of any Default or Event of Default which may occur after
the date of this Amendment.

Section Three. Amendment and Waiver Fee. In consideration for the amendments and
waivers provided herein, the Borrower shall pay to the Lender a non-refundable
fee in the amount of $25,000 (the “Amendment Fee”), which fee shall be fully
earned on the date hereof and payable in three (3) installments as follows:
$5,000 on December 1, 2006; $10,000 on January 2, 2007; and $10,000 on February
6, 2007. The failure of the Borrower to pay any installment of the Amendment Fee
when due shall constitute an Event of Default.

Section Four. Representations and Warranties. To induce the Lender to enter into
this Amendment, each Obligor warrants and represents to the Lender as follows:

(a)           all of the representations and warranties contained in the Credit
Agreement and each other Loan Document continue to be true and correct in all
material respects as of the date hereof, as if repeated as of the date hereof,
except for such representations and warranties which, by their terms, are only
made as of a previous date;

(b)          the execution, delivery and performance of this Amendment by each
Obligor is within its corporate powers, has been duly authorized by all
necessary corporate action on its part, and each Obligor has received all
necessary consents and approvals (if any shall be required) for the execution
and delivery of this Amendment;

(c)           upon its execution, this Amendment shall constitute the legal,
valid and binding obligation of each Obligor, enforceable against each Obligor
in accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and (ii) general principles of equity;

(d)          no Obligor is in default under any indenture, mortgage, deed of
trust, or other material agreement or material instrument to which it is a party
or by which it may be bound. Neither the execution and delivery of this
Amendment, nor the consummation of the transactions herein contemplated, nor
compliance with the provisions hereof will (i) violate any law or regulation
applicable to any Obligor, (ii) cause a violation by any Obligor of any order or
decree of any court or government instrumentality applicable to it, (iii)
conflict with, or result in the breach of, or constitute a default under, any
indenture, mortgage, deed of trust, or other material agreement or material
instrument to which any Obligor is a party or by which it may be bound, (iv)
result in the creation or

 

3

 

--------------------------------------------------------------------------------

 

imposition of any lien, charge, or encumbrance upon any property of any Obligor,
except in favor of the Lender, to secure the Obligations, or (v) violate any
provision of the Constituent Documents of any Obligor;

(e)           no Default or Event of Default has occurred and is continuing,
except for the Designated Defaults which are being waived pursuant to Section
Two hereof; and

(f)           since September 30, 2006, no change or event has occurred which
has had or is reasonably likely to have a Material Adverse Effect.

Section Five. Conditions Precedent. This Amendment shall become effective upon
the date on which all of the following events shall have occurred; provided,
however, that in the event that all of the following events shall not have
occurred on or before November 16, 2006, then this Amendment shall thereafter be
null and void and cease to be of any force and effect:

(a)           the Lender shall have received this Amendment, duly executed by
each Obligor;

(b)          the Lender shall have received an Officer’s Certificate, in the
form Exhibit A hereto, duly executed by an officer of Borrower;

(c)           the Lender shall have received payment of all fees and
disbursements incurred by the Lender in connection with the preparation,
negotiation and closing of this Amendment and the transactions contemplated to
occur hereunder; and

(d)           except for the Designated Defaults which are being waived pursuant
to Section Two hereof, no Default or Event of Default shall have occurred and be
continuing, and no event or development which has had or is reasonably likely to
have a Material Adverse Effect shall have occurred, in each case since the date
of the financial statements referred to above.

Section Six. General Provisions.

(a)           Except as herein expressly amended, the Credit Agreement and all
of the other Loan Documents are ratified and confirmed in all respects and shall
remain in full force and effect in accordance with their respective terms.

(b)          All references to the Credit Agreement in the Loan Documents shall
mean the Credit Agreement as amended as of the effective date hereof, and as
amended hereby and as hereafter amended, supplemented and modified from time to
time.

(c)           This Amendment embodies the entire agreement between the parties
hereto with respect to the subject matter hereof and supercedes all prior
agreements, commitments, arrangements, negotiations or understandings, whether
written or oral, of the parties with respect thereto.

(d)           This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the conflict
of laws principals thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Obligors and the Lender have signed below to indicate
their agreement with the foregoing and their intent to be bound thereby.

 

 

INFOTECH USA, INC., a New Jersey corporation

 

 

 

 

By:

/s/ J. Robert Patterson

 

Name:

J. Robert Patterson

 

Title:

Secretary and Treasurer

 

 

INFOTECH USA, INC., a Delaware corporation

 

 

 

 

By:

/s/ J. Robert Patterson

 

Name:

J. Robert Patterson

 

Title:

Chief Financial Officer, Vice President
and Treasurer

 

 

INFORMATION TECHNOLOGY SERVICES, INC.

 

 

 

 

By:

/s/ J. Robert Patterson

 

Name:

J. Robert Patterson

 

Title:

Chief Financial Officer, Vice President and
Treasurer

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, acting through its Wells Fargo
Business Credit operating division

 

 

 

 

By:

/s/ Sal Mutone

 

Name:

Sal Mutone

 

Title:

Vice President

 

 

5

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

OFFICER’S CERTIFICATE

TO:

Wells Fargo Bank, National Association,

acting through its Wells Fargo Business Credit

operating division

119 West 40th Street

New York, NY 10018

To induce you to enter into that certain Fifth Amendment and Waiver, dated on or
about the date hereof (the “Amendment”), to the Credit and Security Agreement
dated as of June 29, 2004 among INFOTECH USA, INC., A New Jersey corporation
(“Borrower”), INFOTECH USA, INC., a Delaware corporation, INFORMATION TECHNOLOGY
SERVICES, INC., a Delaware corporation and you, I DO HEREBY CERTIFY TO YOU, in
my capacity as Secretary and Treasurer of the Borrower, that each and every
representation and warranty set forth in Section Four of the Amendment is true
and correct as of the date hereof.

IN WITNESS WHEREOF, the undersigned has duly executed this Officer’s Certificate
as of November 16, 2006.

 

INFOTECH USA, INC.

 

 

 

 

By:

/s/ J. Robert Patterson

 

 

J. Robert Patterson

 

 

6

 

 